

EXHIBIT 10.2(b)
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This Amendment No. 1 (the “Amendment”) to the Employment Agreement dated as of
April 1, 2015 by and between Remy International, Inc. and David G. Krall (the
“Agreement”) is effective as of July 12, 2015 (the “Effective Date”). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.
Section 10(a)(iii) of the Agreement is deleted and the following is inserted in
lieu thereof:

the Company shall pay the Employee, no later than the sixtieth (60th) calendar
day after the Date of Termination, a lump-sum payment equal to 200% of the sum
of: (A) the Employee’s Annual Base Salary in effect immediately prior to the
Date of Termination (disregarding any reduction in Annual Base Salary to which
the Employee did not expressly consent in writing); and (B) the target Annual
Bonus for the year of termination; and
2.
A new Section 10 (a)(vi) of the Agreement is added as follows:

the Employee shall be entitled to reimbursement of all reasonable expenses that
are incurred by the Employee in relocating himself and his family and their
possessions from the Indianapolis, Indiana area (including, without limitation,
(i) moving expenses and broker’s commissions, closing and other transaction
costs related to the sale of the Employee’s residence in the Indianapolis,
Indiana area (but excluding any reimbursement for loss realized on the sale
thereof) and (ii) broker’s commissions, closing and other transaction costs
related to the purchase of a new residence (but excluding any reimbursement for
the purchase of the residence itself)) at any time during the nine (9) month
period following the Date of Termination, provided that the Employee must submit
his reimbursement request, together with supporting documentation of expenses
incurred, not later than twelve (12) months after the Date of Termination to
receive the reimbursement.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the Effective Date.
REMY INTERNATIONAL INC.
By:
/s/ John J. Pittas
Name:
John J. Pittas
Title:
President and Chief Executive Officer

EMPLOYEE
By:
/s/ David G. Krall
Name:
David G. Krall
Title:
Senior Vice President and General Counsel







